--------------------------------------------------------------------------------

Exhibit 10.3

SEPARATION AGREEMENT AND FULL AND FINAL RELEASE

This agreement (Agreement) is entered into between Michelle Coleman (Employee)
and SunOpta, Inc. (Company). This Agreement has been individually-negotiated and
is not provided in connection with a termination program.

1.      Termination of Employment Relationship. Employee and the Company will
end their employment relationship on March 3, 2017 (the “Termination Date”). The
Company may relieve Employee of all duties and place the Employee on
administrative leave prior to the Termination Date by providing written notice.
Employee no longer will be authorized to transact business or incur any
expenses, obligations and liabilities on behalf of the Company after the earlier
of being placed on administrative leave or the Termination Date. Employee
acknowledges (i) receipt of all compensation and benefits due through the
Termination Date as a result of services performed for the Company with the
receipt of a final paycheck except as provided in this Agreement; (ii) Employee
has reported to the Company any and all work-related injuries incurred during
employment; and (iii) the Company properly provided any leave of absence because
of Employee’s or a family member’s health condition and Employee has not been
subjected to any improper treatment, conduct or actions due to a request for or
taking such leave.

2.      Consideration. In consideration of Employee’s promises in this
Agreement, and upon expiration of the revocation period so long as Employee has
not revoked, the Company will provide Employee:

    A.

Severance pay in the total gross amount of $280,500, to be paid as salary
continuation (the “Severance Benefit”). The Severance Benefit shall be payable
over a twelve (12) month period beginning after the Termination Date and payable
in the form of substantially equal monthly payments made over this twelve (12)
month period. The initial payment shall be made on Company’s first regular pay
date following, and subject to, the occurrence of all of the following: (i)
Employee’s termination of employment, (ii) her execution of this Agreement, and
(iii) expiration of the revocation period described in Paragraph 11 without
Employee having revoked this Agreement. Severance Benefit shall be made pursuant
to a fixed schedule of the regular payroll practices of the Company.

            B.

If Employee elects COBRA, Company will pay Employer portion and COBRA fees for
medical and dental coverage for twelve (12) months. Employee is responsible for
the Employee portion of such coverage.

            C.

Outplacement Benefits. Employer will provide Employee with outplacement benefits
for six (6) months through Challenger, Gray & Christmas.

            D.

Fifty percent (50%) of the total retention bonus outlined in Employee’s
Retention Bonus Agreement dated November 8, 2016, in the total gross amount of
$56,100.

The Company will apply standard tax and other applicable withholdings to
payments made to Employee. Employee agrees that the consideration the Company
will provide includes amounts in addition to anything of value to which Employee
already is entitled. The Company also will pay Employee accrued but unused
vacation regardless of whether Employee signs this Agreement. The Company is
under no obligation to provide reinstatement, employment, re-employment,
consulting or other similar status.

1

--------------------------------------------------------------------------------

3.      Full and Final Release. In consideration of the benefits provided by the
Company, Employee, for Employee personally and Employee’s heirs, executors,
administrators, successors and assigns, fully, finally and forever releases and
discharges the Company and its affiliates, as well as their respective
successors, assigns, officers, owners, directors, agents, representatives,
attorneys, and employees (all of whom are referred to throughout this Agreement
as the “Released Parties”), of and from all claims, demands, actions, causes of
action, suits, damages, losses, and expenses, of any and every nature
whatsoever, as a result of actions or omissions occurring through the date
Employee signs this Agreement. Specifically included in this waiver and release
are, among other things, any and all claims of alleged employment discrimination
and retaliation prohibited by Title VII of the Civil Rights Act of 1964, the
Americans with Disabilities Act, the Age Discrimination in Employment Act, and
any other federal, state or local statute, rule, ordinance, or regulation, as
well as any claims under common law for tort, contract, or wrongful discharge.

4.      Exceptions to the Release. The above release does not waive claims (i)
for unemployment or workers’ compensation benefits, (ii) for vested rights under
ERISA-covered employee benefit plans as applicable on the date Employee signs
this Agreement, (iii) that may arise after Employee signs this Agreement, and
(iv) which cannot be released by private agreement. Employee understands that
nothing in this Agreement (a) limits or affects Employee’s right to challenge
the validity of this Release under the ADEA or the Older Workers Benefit
Protection Act or (b) prevents Employee from filing a charge or complaint with
or from participating in an investigation or proceeding conducted by the EEOC,
the National Labor Relations Board, the Securities and Exchange Commission, or
any other federal, state or local agency charged with the enforcement of any
laws, including providing documents or other information, or (c) prevents
Employee from exercising Employee’s rights under Section 7 of the NLRA to engage
in protected, concerted activity with other employees, although by signing this
Agreement, Employee is waiving her right to recover any individual relief
(including any backpay, frontpay, reinstatement or other legal or equitable
relief) in any charge, complaint, or lawsuit or other proceeding brought by
Employee or on his behalf by any third party, except for any right Employee may
have to receive a payment from a government agency (and not the Company) for
information provided to the government agency.

5.      Proprietary Information. Employee acknowledges access to and receipt of
confidential business and proprietary information, as well as attorney-client
privileged information, regarding the Company and its affiliates while working.
Employee agrees not to make any such information known to any member of the
public. Employee further agrees to return to the Company prior to the
Termination Date all confidential and proprietary information and all other
Company property, as well as all copies or excerpts of any property, files or
documents obtained as a result of employment with the Company, except those
items that the Company specifically agrees in writing to permit Employee to
retain.

6.      Non-Solicitation of Employees. Employee understands and acknowledges
that the Company has expended and continues to expend significant time and
expense in recruiting and training its employees. Employee agrees, as a
condition of this Agreement, not to directly or indirectly solicit, hire,
recruit, attempt to hire or recruit, or induce the termination of employment of
any employee of the Company for a period of twelve (12) months following the
Termination Date.

1

--------------------------------------------------------------------------------

7.      Confidentiality. The nature and terms of this Agreement are strictly
confidential and they have not been and shall not be disclosed by Employee at
any time to any person other than Employee’s lawyer or accountant, a
governmental agency, or Employee’s immediate family without the prior written
consent of an officer of the Company, except as necessary in any legal
proceedings directly related to the provisions and terms of this Agreement, to
prepare and file income tax forms, or as required by court order after
reasonable notice to the Company.

8.      Cooperation. Employee agrees to cooperate with the Released Parties
regarding any pending or subsequently filed litigation, claims or other disputes
involving the Released Parties that relate to matters within the knowledge or
responsibility of Employee. Without limiting the foregoing, Employee agrees (i)
to meet with a Released Party’s representatives, its counsel or other designees
at mutually convenient times and places with respect to any items within the
scope of this provision; (ii) to provide truthful testimony regarding same to
any court, agency, or other adjudicatory body; and (iii) to provide the Company
with notice of contact by any adverse party or such adverse party’s
representative, except as may be required by law. The Company will reimburse
Employee for reasonable expenses in connection with the cooperation described in
this paragraph.

9.      Non-Admission. This Agreement shall not be construed as an admission by
the Company of any liability or acts of wrongdoing or unlawful discrimination,
nor shall it be considered to be evidence of such liability, wrongdoing, or
unlawful discrimination.

10.      Non-Disparagement. Except as otherwise provided in Paragraph 4 above,
Employee agrees not to make statements to clients, customers and suppliers of
the Company (or any of its affiliates) or to other members of the public that
are in any way disparaging or negative towards the Company, any of its
affiliates, or the products, services, representatives or employees of any of
the foregoing. Nothing in this paragraph prohibits Employee from complying with
a court order or lawful subpoena. The Company agrees that it will instruct David
Colo, CEO, Colin Smith, COO, Robert McKeracher, CFO, John Ruelle, SVP, and Jill
Barnett, Chief Legal Counsel, not to make statements to any person or entity
external or internal to the Company that are in any way disparaging or negative
toward Employee.

11.      Advice of Counsel, Consideration and Revocation Periods, Other
Information. The Company advises Employee to consult with an attorney prior to
signing this Agreement. Employee has twenty-one (21) days to consider whether to
sign this Agreement (the “Consideration Period”). Employee must return this
signed Agreement to the Company’s representative set forth below within the
Consideration Period but not prior to the Termination Date. If Employee signs
and returns this Agreement before the end of the Consideration Period, it is
because Employee freely chose to do so after carefully considering its terms.
Additionally, Employee shall have fifteen days from the date of the signing of
this Agreement to revoke this Agreement by delivering a written notice of
revocation within the fifteen-day revocation period to David Colo, CEO, SunOpta,
Inc. 7301 Ohms Lane, Suite 600, Edina, MN 55439. If the revocation period
expires on a weekend or holiday, Employee will have until the end of the next
business day to revoke. This Agreement will become effective on the sixteenth
day after Employee signs this Agreement provided Employee does not revoke this
Agreement. Any modification or alteration of any terms of this Agreement by
Employee voids this Agreement in its entirety. Employee agrees with the Company
that changes, whether material or immaterial, do not restart the running of the
Consideration Period. Employee knowingly and voluntarily agrees to all of the
terms set forth in this Agreement.

2

--------------------------------------------------------------------------------

12.      Applicable Law and General Provisions. This Agreement shall be
interpreted under Minnesota law. This Agreement sets forth the entire agreement
between the parties. Employee is not relying on any other agreements or oral
representations not fully addressed in this Agreement. Any prior agreements
between or directly involving Employee and the Company are superseded by this
Agreement. To the extent of any conflict between the terms of this Agreement and
the Company’s severance plan, the provisions of this individually-negotiated
Agreement shall prevail. The provisions of this Agreement are severable, and if
any part of this Agreement except Paragraph 3 is found by a court of law to be
unenforceable, the remainder of this Agreement will continue to be valid and
effective. The headings in this Agreement are provided for reference only and
shall not affect the substance of this Agreement.

In exchange for the promises contained in this Agreement, the Company promises
to provide the benefits set forth in this Agreement.

Date: 3/3/2017 David J. Colo
Company Representative /s/ David J. Colo
Signature

Employee has read and understood this Agreement, signs this Agreement waiving
valuable rights, and acknowledges that this Agreement is final and binding.

Date: 3/3/2017
Not valid if signed before Termination Date Michelle Coleman
Name Printed /s/ Michelle Coleman
Signature

3

--------------------------------------------------------------------------------